Citation Nr: 1221348	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to January 1957.  He also had inactive duty for training from May 1955 to July 1956, and service in the Marine Corps Reserve between January 1957 and January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left below the knee amputation (BKA); and denied service connection for posttraumatic stress disorder (PTSD).  In November 2003, the Veteran submitted a notice of disagreement for both issues and subsequently perfected his appeal in September 2004.

In November 2006, the Veteran presented sworn testimony during a video conference hearing in Seattle, Washington, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2007, the Board declined to reopen the Veteran's previously remanded claim for service connection for a left BKA, and remanded his claim for service connection for PTSD.  In February 2010, the Board again remanded the Veteran's claim.


FINDING OF FACT

The Veteran does not have PTSD that is related to his service.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran alleges that he has PTSD as a result of his military service.  Specifically, he claims that he was assaulted while in boot camp, and this has resulted in his current PTSD.  Thus, he believes service connection is warranted.

The Board notes that a June 2011 rating decision from the Appeals Management Center (AMC) granted service connection for an anxiety disorder NOS, assigning a 10 percent evaluation effective July 2, 2003.  However, as the AMC did not grant service connection for PTSD, the issue remains before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

The pertinent regulation provides that if PTSD is based on in-service assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  See 38 C.F.R. § 3.304(f)(5) (2011).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  These amendments, however, did not amend claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304 (f)(4) to its current location at 38 C.F.R. § 3.304 (f)(5).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that there is no evidence that the Veteran had combat service, nor does he allege such.  The Board notes that an October 2003 VA treatment record notes that the Veteran reported having dreams about combat.  However, he has not contended that he was in combat, nor do his personnel records support such a finding.  Rather, he claims that his in-service stressor was being assaulted in service, not being in combat.  Thus, the Board concludes that 38 U.S.C.A. § 1154(b) is not for application.  

It is not shown that the Veteran engaged in combat, and none of the alleged stressors involve combat.  Therefore, the Veteran's assertions of service stressors are insufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records, or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); see also VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21-1MR"), Part III.iv.4.H.29.a, i. 

With regard to the Veteran's stressors, the Veteran has asserted that he has PTSD related to a motorcycle accident necessitating a below-the-knee amputation (BKA) of his left leg on January 9, 1958.  He asserts that he was an active drilling reservist in the U.S. Marines at the time, and that he was traveling to drill on a Thursday under verbal orders at the time of the accident.  The RO denied the Veteran's claim for his left BKA in November 1984, after finding that the accident did not occur on a drill date.  The Veteran appealed, and in June 1985, the Board denied the claim.  The Board stated that records from the service department did not confirm that January 9, 1958 was a drill date for the unit to which the veteran was assigned.  The Board noted that in a letter dated in April 1980, the Director, Personnel Services Division of the U.S. Marine Corps., reported that a thorough search of available Marine Corps records failed to show that January 9, 1958 was a drill date for the veteran's unit, i.e., the 15th Rifle Company, U.S. Marine Corps Reserve, Marine Corps Reserve Training Command, at Seal Beach.  The Director further reported that the former Commanding Officer and Inspector-Instructor of the 15th Rifle Company had been contacted and provided negative results.  The Board's decision was final.  See 38 U.S.C.A. § 7104(b).

In July 2003, the Veteran filed an application to reopen the claim.  In September 2003, the RO denied the claim.  The Veteran appealed, and in January 2007, the Board determined that new and material evidence had not been presented to reopen the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b)(West 2002).  Given the foregoing, the Veteran's January 9, 1958 motorcycle accident may not be accepted as a stressor.  See King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

In addition, the Veteran has claimed that he was the victim of being bullied, physically, verbally, and emotionally abused in boot camp.  See e.g., VA progress notes, dated in August and September of 2003.  He has not asserted that he ever filed a written complaint.  In a March 2010 formal finding, the AMC determined that the Veteran had not provided adequate information to verify this claimed stressor.  See M21-1MR, Part III.iv.4.H.32.j.  

The Board further notes that a stressor involving multiple beatings was not asserted in the Veteran's original July 2003 claim, or during hearings held in August 2004 and November 2006.  In response to a May 2007 duty-to-assist letter requesting additional details of his claimed stressors, the Veteran merely stated "assault during boot camp."  A February 2005 VA progress note shows that the Veteran complained that "the government screwed me over and over again," and he stated that "he wants to achieve a 70-100% SC disability," and that he also "expects years of backpay."  A May 2005 VA  progress note shows that the Veteran complained about the handling of his claim, and that he was having financial hardship.  He was noted to state, "If he was getting the income he deserved, there wouldn't be this problem."  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In summary, the only verified stressor is a blow to the left ear in September 1956.  

The Veteran's service treatment reports do not show that he was treated for psychiatric symptoms during service.  The Veteran's separation examination report, dated in December 1956, shows that his psychiatric condition was clinically evaluated as normal.  See also March 1958 examination report (discharge from reserve duty) (same).

The post-service medical evidence, including an April 2010 VA examination report,  shows that the diagnoses included PTSD.  As such, the first element of Hickson is met for the Veteran's claim for service connection for PTSD.

The Veteran asserts that, while in basic training, he was physically assaulted by his superiors.  A review of the Veteran's service treatment records shows that he was treated in September 1956 after being struck on the left ear by a fellow recruit.  As such, the occurrence of a single in-service physical assault, resulting in an injury to the left ear, is conceded and the second element of Hickson is met.

Although an in-service stressor and currently diagnosed PTSD have been established, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's verified stressor and his PTSD.  38 C.F.R. § 3.304(f); Hickson.

In April 2010, the Veteran underwent a VA psychiatric examination.  The examiner noted the Veteran's verified in-service assault, as well as his reports of intrusive thoughts and dreams about the assault, hypervigilance, diminished self esteem, and hyperarousal.  She diagnosed the Veteran with chronic moderate PTSD, and an anxiety disorder NOS.  She concluded that the Veteran's anxiety disorder NOS was related to his in-service assault.  However, she determined that his PTSD was not caused by the in-service assault, explaining the symptoms relating to the assault were mild and transient.  Rather, she linked his PTSD to his non-service motorcycle accident and the loss of his left leg, explaining that the accident and resulting physical disability was a more prominent stressor.  

The Board finds that the claim must be denied.  The Veteran was not treated for psychiatric symptoms during service, nor was a psychiatric disorder noted upon separation from service.  In January 1958, after active duty service, he sustained a left BKA in a motorcycle accident.  In addition, the Board finds that the April 2010 VA opinion is highly probative evidence against the claim.  The examiner indicated that her opinion was based on a review of the Veteran's C-file and medical records, and her opinion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.  

In reaching this decision, the Board has considered a June 2009 VA examination report, and an accompanying August 2009 addendum opinion.  The June 2009 examiner diagnosed the Veteran with chronic moderate PTSD, and concluded that this was related to his in-service stressors.  

However, the Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The June 2009 VA the examiner had not been informed that there was only verified stressor (i.e., being struck on the left ear).  It is clear that the examiner based his opinion on reports of repeated incidents of physical and emotional abuse in boot camp.  However, these stressors have not been verified and they may not serve as a basis for a grant of the claim.  The examiner repeated his error in his August 2009 addendum opinion.  The only in-service stressor to be verified is the single incident of being struck on the left ear.  As the June 2009 VA examiner's opinion is based on the Veteran's unverified reports of multiple in-service assaults, it is based on an inaccurate history, and it is afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

The Board notes that the medical evidence includes VA treatment records reflecting the Veteran's psychiatric treatment and diagnosis of PTSD.  However, none of these treatment records links his PTSD specifically and exclusively to his verified in-service personal assault.

The only remaining evidence which purports to link the Veteran's current PTSD to his verified in-service assault consists of the testimony and statements of the Veteran.  However, he has been found not to be credible.  In addition, laypersons, such as the Veteran and his representative, are not competent to determine the etiology of the Veteran's PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011).  Without medical training, the Veteran is simply not competent to opine on the etiology of his currently diagnosed PTSD.  In this case, there is simply no competent and probative medical evidence to link the Veteran's PTSD to his military service.  

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service and his currently diagnosed PTSD.  Without evidence of a medical nexus, service connection cannot be granted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the RO's adjudication of the Veteran's claim, a letter dated in August 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.  In April 2006, another VCAA letter was sent to the Veteran.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA and non-VA treatment records are in the file.  The Veteran has at no time referenced outstanding private or other records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record shows that the Veteran was afforded a VA examination most recently in April 2010.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the April 2010 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

In February 2010, the Board remanded the Veteran's claim for service connection for PTSD to the Appeals Management Center (AMC) for further evidentiary development, including attempting to verify the Veteran's reported stressors, or making a formal finding that the information provided was insufficient to verify the stressors, and to provide the Veteran with a new VA examination and to obtain an etiological opinion.  

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reflects that the AMC made a March 2010 formal finding that the Veteran had not provided adequate information to verify the claimed stressors for his PTSD claim.  The Veteran was then afforded a VA examination in April 2010, and an etiological opinion was obtained.  The Board has determined that the April 2010 examination is adequate for rating purposes.  Barr.  Accordingly, all remand instructions issued by the Board have been complied with and the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for PTSD is denied.

____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


